UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6342


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHANIEL JONES, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:02-cr-00155-2; 1:07-cv-00921)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Jones, III, Appellant Pro Se.      Anna Mills Wagoner,
United States    Attorney,   Greensboro,  North  Carolina,  Paul
Alexander Weinman, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel     Jones,         III,   seeks   to     appeal      the    district

court’s    order    accepting         the    recommendation           of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2008) motion.        The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate     of    appealability.              28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial        showing       of    the   denial      of    a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)        (2006).          A

prisoner        satisfies       this        standard      by     demonstrating           that

reasonable       jurists       would       find   that    any     assessment        of    the

constitutional      claims       by    the    district     court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude Jones has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED



                                              2